It appears that the trial court will directly or indirectly micro-manage the Eagle's View Professional Condominium Association with the blessing of this court's majority.
The specific issue before the trial court resulted in a judgment against Rockenfield. The judgment was paid and satisfied. I believe the trial court exceeded its authority in considering the subsequent action of the Board, which determined Rockenfield should be reimbursed or credited for the water and sewer charges he paid, when it was clearly the intention of the Board to charge only those units which used the services. On affirmation by this court, Rockenfield may be stripped of his credit. However, the Board may again do what I believe it properly did initially — modify its declaration and give Rockenfield the credit intended.
This cause should be reversed and the cause dismissed. Accordingly, I respectfully dissent.